Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are presented for examination.
Claims 1, 5, 11, and 18 are amended. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after Final Rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/25/2021 has been entered.

Response to Arguments
Regarding 35 U.S.C. 103(a) applicant’s arguments, see page 7 section II -  page 12 (all), filed January 25, 20211, with respect to claims 1-6, and 8-20  have been fully considered and are not persuasive.   
Applicant’s arguments with respect to claims 1, 11 and 18 have been considered but are
                  moot because the arguments do not apply to the reference being used in the current rejection.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Hence, a new ground of rejection is further presented in view of Moore (US Pub. No.: 2019/0228465).


Notice re prior art available under both pre-AIA  and AIA 



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 5, 11, 12, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Perry (US Pub.:2017/0228684), in view of Tanaka et al. (US Pub. No.: 2019/0086223), and further in view of Moore (US Pub. No.: 2019/0228465).

As per claim 1, Perry disclose A computer-implemented method for providing a mobility service (see Fig.1, Fig.2, para. 0035-0042, program(s) 252 include app(s) 254, such as a transportation management app, which when executed causes computer terminal 140 to perform processes related to managing, analyzing, prioritizing, and scheduling transportation assignments / providing a mobility service), comprising: 
receiving a request, from a user including a candidate mobility device associated with a mobility device (see Fig.1, Fig.5, para. 0060-0064, process 500 begin in step 502 when network server 160 receives and processes data related to a requested task, the data relate to the transportation {a candidate mobility device} of one or more patient(s) and/or item(s) facility system 102, the items include wheelchairs / a mobility device) to assist a patient (see para. 0063, the transportation / to assist/ of one or more patient {see also para. 0029, where a user/a patient is initiating the request from his smart at least one logistical factor, wherein logistical factors include timing, an origin, and a destination (see Fig.1, Fig.5, para. 0060-0064, the requests include patients/items transported between rooms, floors, units, and/or hospitals / an origin, and a destination, the received data include a current location of and/or one or more destinations of the transportation, see also para. 0079); 
scheduling the mobility device and a companion vehicle for the user based, on the at least one logistical factor (see para. 0063-0064, the patient/user needs automobile transportation (e.g., an ambulance) / a companion vehicle, and the received data include a current location of and/or one or more destinations of the transportation, see also para. 0079), wherein the companion vehicle is to provide the user transportation on at least a portion of a route between the origin and the destination (see Fig.5, Fig.6, para. 0062-0069, the received data include a desired mode of travel or any requirements of a user 125 to perform the transportation, the received data indicate whether the patient requires a wheel chair , and the received data also include whether the patient needs automobile transportation (e.g., an ambulance), and in step 506, network server 160 analyze and generate an assignment based on data from steps 502 and 504 /scheduling the mobility device and a companion vehicle, the network server 160 perform one or more processes to assign a task to an employee as further depicted in FIG. 6. The processes is based on additional data accessed, for example, from look-up tables stored in one or more of database 180, memory 250, memory 340, and database 470, see also para. 0072-0073), and 
generating data based on providing the user transportation including one or more of request data associated with the request, user data associated with the progress of the user on the route, mobility device data associated with the mobility device, and companion vehicle data associated with the companion vehicle (see para. 0077, in step 512, network server 160 start a timer and monitor an alert status of the assignment, network server 160 monitor the situation to determine whether the task is completed,  the monitoring of the completion is based on whether user 125 indicates that the task is completed. In some embodiments, the monitoring of the completion may be based on RTLS data, for example, indicating that the transported patient and/or item reaches the destination / user data associated with the progress of the user on the route).



Perry however does not explicitly disclose generating data based on providing the user transportation including one or more of request data associated with the request;

Tanaka however disclose A computer-implemented method for providing a mobility service (see Fig.1, Fig.4, information processing device 50 providing a moving plan {a mobility service} including a via-point and a destination), comprising: 
receiving a request including a candidate mobility device associated with a mobility device to assist a user and at least one logistical factor, wherein logistical factors include timing, an origin, and a destination (see para. 0033, 0061, the mobile device 20 {a user/user input} transmits a moving plan search request (hereinafter referred to as "route search request") including predetermined conditions to the information processing device 50, where the predetermined conditions include any of items concerning the user, i.e., a moving purpose, preference, gender, age, number of using persons, use time zone, destination, budget, destination arrival time, see also para. 0067, see also Fig.3, para. 0087); 
scheduling the mobility device and a companion vehicle (see Fig.1, Fig.4, see para. 0062, a mobile device 20a is a device used by a companion who moves with the user) for the user based, at least in part on, the at least one logistical factor (see Fig.1, Fig.3, para. 0081-0088, on the basis of the route search request, the information processing device 50 selects a moving route to the destination in accordance with the destination arrival time, that is, a moving route for arriving at the destination at the destination arrival time, or within a period from a predetermined time before the destination arrival time to the destination arrival time, together with stop-by place candidates corresponding to the moving purpose), wherein the companion vehicle is to provide the user transportation on the route between the origin and the destination (see Fig.4, para. 0119, the mobile device 20 is a device used by a user who uses a search result of a moving route, while a mobile device 20a is a device used by a companion who moves with the user); and 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of generating data based on providing the user transportation including one or more of request data associated with the request, user data associated with the progress of the user on the route, as taught by Tanaka, in the system of Perry, so as to provide an information processing device, an information processing method, and a mobile device, each performing a process for providing a moving plan, including information regarding available stop-by places from a mobile device of a vehicle, see Tanaka, paragraphs 4, 33.

Although Perry disclose receiving a request, from a user including a candidate mobility device associated with a mobility device to assist a patient, wherein the request is this case is made by the patient who is the user, as is described in paragraph 29, User device 120 be a personal computing device such as, for example, a general purpose or notebook computer, a mobile device with computing ability, a tablet, smartphone, wearable device such as Google Glass.TM. or smart watches, or any combination of these computers and/or affiliated components, user device 120 is a computer system or mobile computer device that is operated by user 125, clearly, in this case, it will be obvious by a user.



Moore however disclose receiving a request, from a user including a candidate mobility device associated with a mobility device to assist a user, and at least one logistical factor, wherein logistical factors include timing, an origin, and a destination (see Fig.4, para. 0030-0035, a user via a user interface 430 for facilitating a request for a visit rental of a wheelchair 102, in response to selection of the device details option 436, the user is provided with additional options associated with a rental wheelchair component that the user wishes to rent. Also, in response to a user selection of the special request option 438, additional options are provided for a user to input any special requests that the wheelchair use require. As an example, the user specify a location and manner of where to pick up and drop off the rental wheelchair component, identifying information about the user, and/or other special information that would assist the user in completing the transaction. As such, the mobile device 104, the remote computing device 106, and/or the computing device 130 receive an identification of a location of the event, a time at the location, a duration the user will utilize the rental wheelchair component, requested device details for the rental wheelchair component, and/or a special request for the user, see also Fig.5, para. 0036-0042, the user enters a plurality of different devices for each section of the trip).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of receiving a request, from a user including a candidate mobility device associated with a mobility device to assist a user, and at least one logistical factor, wherein logistical factors include timing, an origin, and a destination, as taught by Moore, in the system of Perry and Tanaka, so as to electronically schedule a wheelchair and additional wheelchair component, including identifying a personal wheelchair component and determining a location for an event of a user of the personal wheelchair component, see Moore, paragraphs 32-33.

As per claim 5, the combination of Perry, Tanaka and Moore disclose the computer-implemented method of claim 1.

Perry disclose further disclose the computer-implemented method of claim 1, further comprising: comparing the request to a user profile; wherein the user profile includes information about the user; and identifying an additional logistical factor from the user profile (see para. 0062, 0063, the received data of step 502 may include detailed information of a patient {user in this case}, such as a name, an identifying number, an age, date of birth, a condition, current location, visit number, medical record number (MRN), and/or any additional information pertinent to the patient/user. For example, the received data may indicate whether the patient/user has any transmittable diseases (e.g., MRSA) that require additional care, see also para. 0029, User device 120 be a personal computing device such as, for example, a general purpose or notebook computer, a mobile device with computing ability, a tablet, smartphone, wearable device such as Google Glass.TM. or smart watches, or any combination of these computers and/or affiliated components, user device 120 is a computer system or mobile computer device that is operated by user 125, clearly, in this case, it will be obvious by a user).  

As per claim 11, claim 11 is rejected the same way as claim 1.  Perry further disclose A system for providing a mobility service (see Fig.1, 4-5, network server 160, see para. 0049-0052), comprising: a request receiving module (see Fig.4, Processor(s) 420); and a schedule module (see Fig.4, Server app(s) 452, see para. 0056, programs 442 stored in memory 440 and executed by processor(s) 420 may include one or more server app(s) 452 and operating system 454. Server app(s) 444 incorporate one or more apps to perform operations including, one or more of receiving transportation requests, receiving data from a variety of other sources, analyzing and generating a transportation assignment, monitoring the transportation assignment, and generating GUIs for users 125 responsible for assigning transportation requests and transporters); and a data module (see Fig.4, a database 470).

As per claim 12, the combination of Perry, Tanaka and Moore disclose the system of claim 11.

Perry further disclose wherein the request receiving module is further configured to access other sources to supplement the request (see Fig.1-5, para. 0055, 0056, processor 420 is configured to utilize a RTLS to identify and track tagged objects and people, and conditions of thereof. For example, objects and/or people may be equipped with a badge/tag that emits an RFID signal that may be detected by the wireless receivers of facility system 102. In some embodiments, processor 420 may detect the locations of patients and determine their statuses. For instance, processor 420 may determine that the patient is still occupying a bed when patient is located in or around the bed).

As per claim 18, claim 18 is rejected the same way as claim 1.
As per claim 20, claim 20 is rejected the same way as claim 5.

Claims 2 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Perry (US Pub.:2017/0228684), in view of Tanaka et al. (US Pub. No.: 2019/0086223), in view of Moore (US Pub. No.: 2019/0228465), and further in view of Ullrich (US Pub. No.:2017/0308082).

As per claim 2, the combination of Perry, Tanaka and Moore disclose the computer-implemented method of claim 1.

The combination of Perry, Tanaka and Moore however does not explicitly disclose wherein scheduling the mobility device and the companion vehicle includes scheduling the companion vehicle from a vehicle fleet based on a candidate mobility device.  

Ullrich however disclose wherein scheduling a mobility device and a companion vehicle includes scheduling the companion vehicle from a vehicle fleet based on the candidate mobility device (see Fig.5, Fig.8, para. 0022-0029, 0059-0067, the method for assisting autonomous vehicles of any of Embodiments 1-5, wherein the control center controls and receives information from a plurality or fleet of autonomous vehicles).  



As per claim 15, claim 15 is rejected the same way as claim 2.

Claims 3-4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Perry (US Pub.:2017/0228684), in view of Tanaka et al. (US Pub. No.: 2019/0086223), in view of Moore (US Pub. No.: 2019/0228465), and further in view of Sternberg (US Pub. No.:2016/0314265).

As per claim 3, the combination of Perry, Tanaka and Moore disclose the computer-implemented method of claim 1.

The combination of Perry, Tanaka and Moore however does not explicitly disclose the computer-implemented method of claim 1, further comprising: requesting approval from a caregiver to schedule the request; and receiving the approval from the caregiver.  

Sternberg however disclose the computer-implemented method of claim 1, further comprising: requesting approval from a caregiver to schedule the request; and receiving the approval from the caregiver (see para. 010-0104, after approval has been secured, the value added service is provided, the system handle logistics, such as transportation, see para. 0096).  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of requesting approval from a caregiver to schedule the request; and receiving the approval from the caregiver, as taught by Sternberg, in the 

As per claim 4, the combination of Perry, Tanaka , Moore and Sternberg disclose the computer-implemented method of claim 3.

Sternberg further disclose wherein the caregiver is a medical provider associated with the user (see Fig.7, para. 0093-0097, the scheduling process ensures that there is no overlap between the various recipients for a single provider).  

As per claim 11, the combination of Perry, Tanaka and Moore disclose the system of claim 11.

The combination of Perry, Tanaka and Moore however does not explicitly disclose wherein the data module is further configured to update the user profile with the generated data.

Sternberg however disclose a data module is configured to update the user profile with generated data (seeFig.1, para. 0056-0060, in addition to an exhaustive profile, over time the various providers 102 caring for the recipient 112 generate notes and updates regarding their interactions and update the user profile .

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of a data module is configured to update the user profile with generated data, as taught by Sternberg, in the system of Perry and Tanaka, so as to provide service providers of the care with streamlined scheduling and routing, to more effectively deliver their services, see Sternberg, paragraphs 7-10.

Claims 6, 10, 13, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Perry (US Pub.:2017/0228684), in view of Tanaka et al. (US Pub. No.: 2019/0086223), in view of Moore (US Pub. No.: 2019/0228465), and further in view of O’Sullivan (US Pub. No.:2008/0195428).

As per claim 6, the combination of Perry, Tanaka and Moore disclose the computer-implemented method of claim 5.

The combination of Perry, Tanaka and Moore however does not explicitly disclose wherein the user profile includes an approval matrix that includes allowed logistical factors, conditional logistical factors, and prohibited logistical factors, and wherein the request is compared to the approval matrix and scheduling the mobility device and the companion vehicle is further based on the comparison.  

O’Sullivan however disclose wherein a user profile includes an approval matrix that includes allowed logistical factors, conditional logistical factors, and prohibited logistical factors, and wherein the request is compared to the approval matrix and scheduling the mobility device and the companion vehicle is further based on the comparison (see para. 0111, 0215, whereby the approval of the access to restricted, preferred parking, or reduced charges for such, is determined via real-time or near-real time access to the central registry (or its proxy), or an on-board device authorized by the activity of the transport capacity).  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein a user profile includes an approval matrix that includes allowed logistical factors, conditional logistical factors, and prohibited logistical factors, and wherein the request is compared to the approval matrix and scheduling the mobility device and the companion vehicle is further based on the comparison, as taught by O’Sullivan, in the system of Perry, Tanaka and Moore, so as to provide a network system that matches the supply and demand of transportation services by incorporating unused transportation capacity (i.e., empty seats) with a real-

As per claim 10, the combination of Perry, Tanaka and Moore disclose the computer-implemented method of claim 1.

The combination of Perry, Tanaka and Moore however does not explicitly disclose the computer-implemented method further comprising: monitoring progress of the user on the portion of the route; and providing real-time access to a caregiver to monitor the progress of the user on the portion of the route.  

O’Sullivan however disclose a method comprising: monitoring progress of a user on the portion of the route; and providing real-time access to a caregiver to monitor the progress of the user on the portion of the route (see para. 0117-0119, 134, FIG. 14e also shows how a combination of historical data plus real-time data used to provide a blend of information to the transport user. This presentation of a blend of statistically generated timetables as well as real-time presentation of capacity would also be essential to the operations center staff in helping transport users understand their options as well as influencing any marketing or operations plans they would have to expand the network, and could also be used to help determine automatically if there are any unusual activities such as road closings or traffic jams, where the historical data and the real-time data varied significantly).  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of a method comprising: monitoring progress of a user on the portion of the route; and providing real-time access to a caregiver to monitor the progress of the user on the portion of the route, as taught by O’Sullivan, in the system of Perry, Tanaka and Moore, so as to provide a network system that matches the supply and demand of transportation services 

As per claim 13, claim 13 is rejected the same way as claim 6.

As per claim 14, the combination of Perry, Tanaka, Moore and O’Sullivan disclose the system of claim 13.

O’Sullivan further disclose wherein the approval matrix is maintained by a caregiver (see para. 0215, the approval of access, could be determined via real-time or near-real time access to the central registry (or its proxy) / approval matrix is maintained by a caregiver).

As per claim 16, claim 16 is rejected the same way as claim 10.
As per claim 19, claim 19 is rejected the same way as claim 10.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Perry (US Pub.:2017/0228684), in view of Tanaka et al. (US Pub. No.: 2019/0086223), in view of Moore (US Pub. No.: 2019/0228465), and further in view of Yadidi (US Pub. No.: 2016/0019473).

As per claim 8, the combination of Perry, Tanaka and Moore disclose the computer-implemented method of claim 1.

The combination of Perry, Tanaka and Moore wherein the mobility device data includes charging information about the charge status of the mobility device.  

Yadidi however disclose wherein a mobility device data includes charging information about the charge status of the mobility device (see para. 0081, the server incorporate such ranking {charging information} in a fee calculation to more efficiently incorporate true costs of transportation).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein a mobility device data includes charging information about the charge status of the mobility device, as taught by Yadidi, in the system of Perry, Tanaka and Moore, so as to provide a server device in the centralized system that computes likely routes between a potential responder and a user, considering factors such as time of day and expected traffic, see Yadidi, paragraphs 79-80.

Claims 9 are rejected under 35 U.S.C. 103 as being unpatentable over Perry (US Pub.:2017/0228684), in view of Tanaka et al. (US Pub. No.: 2019/0086223), in view of Moore (US Pub. No.: 2019/0228465), and further in view of Sternberg (US Pub. No.: 2016/0314265).

As per claim 9, the combination of Perry, Tanaka and Moore disclose the computer-implemented method of claim 1.

The combination of Perry and Tanaka however does not explicitly disclose the computer-implemented method of claim 1, further comprising: sending the generated data to a caregiver when the at least one logistical factor is reached.  

Sternberg however disclose sending generated data to a caregiver when the at least one logistical factor is reached (see para. 0100, the provider sends a confirmation to the care management system that the service has been rendered (at 1050)).  

.

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
          a.      Lord (US 2015/0324717)
          b.      Lacaze (US Pub.:20180311085 –specifically paragraphs 22-28, 51-52, and claim 2).
          c. 	     Yadidi (US Pub. No.:2016/0019473) – see paragraphs 109. 0115.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335.  The examiner can normally be reached on M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAKERAM JANGBAHADUR/Primary Examiner, Art Unit 2469